Citation Nr: 0713207	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to 
September 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In March 2005, the veteran testified at a personal hearing 
before a member of the Appeals Rating Team at the RO.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

Based on an April 2007 motion, this appeal has been advanced 
on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran has current residuals associated with the 
pneumonia he suffered during military service.  


CONCLUSION OF LAW

Pneumonia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In correspondence dated in January 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  The RO advised the veteran of what the evidence 
must show to establish entitlement to service connected 
disability benefits and described the type of evidence that 
would help support his claim.  The RO additionally asked the 
veteran to provide the dates and places of all treatment from 
the date of his discharge to the present for pneumonia.  
Thus, the veteran was essentially asked to provide any 
evidence in his possession that pertained to the claim.  
38 C.F.R. § 3.159 (b)(1) (2006).  The RO further listed the 
physicians and facilities from which the veteran's records 
had already been requested and asked the veteran to provide 
authorization for release of information forms if he wanted 
VA to obtain the identified information.

The Board notes that the January 2002 VCAA notice letter did 
not address the elements of effective date and degree of 
disability with respect to the veteran's claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) 
(holding that VCAA notice requirements include the elements 
of effective date and degree of disability).  Nonetheless, 
such notice defect constitutes harmless error in this case as 
the veteran's claim is being denied for reasons explained in 
greater detail below and no disability rating or effective 
date will be assigned.  The Board additionally observes that 
the April 2002 VCAA follow-up duty to assist letter explained 
to the veteran that VA may be able to pay him from the date 
his claim was received if the requested information or 
evidence was received within one year from the date of the 
letter.
  
The Board further observes that the RO provided the veteran 
with a copy of the February 2003 rating decision, the 
December 2003 Statement of the Case (SOC), and the April 2005 
Supplemental Statement of the Case, which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
Moreover, the RO sent the veteran a follow-up duty to assist 
letter in January 2004.    

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran with a November 2003 respiratory examination and 
medical nexus opinion.  The RO also afforded the veteran with 
a local hearing, as noted above.  Furthermore, the veteran's 
private treatment records from March 1993 to May 2002, VA 
treatment records from October 1999 to October 2004, and 
service medical records are associated with the claims 
folder.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to this appeal that needs to 
be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorder 
or render a competent medical opinion regarding its cause.  
Thus, competent medical evidence showing that his claimed 
disorder is related to service is required.  


III.	Analysis

The veteran essentially contends that he suffered from 
pneumonia on several occasions during his service in Korea.  
He additionally maintains that he has had recurrent bouts of 
pneumonia since discharge.  

The veteran's service medical records clearly show that he 
was diagnosed with pneumonia in June 1951 and April 1952.  
The records also note that the veteran was treated for other 
respiratory illnesses during service.  

Nonetheless, the medical evidence of record does not reveal 
that the veteran currently has chronic pneumonia as a result 
of his military service.  Indeed, the earliest diagnosis of 
pneumonia after service was noted in 1993, approximately 39 
years after separation.  Although the veteran wrote in a 
February 2003 statement that he did receive treatment for 
pneumonia from the time of his discharge until 1993, he has 
also indicated that the records pertaining to such treatment 
are unavailable.  Thus, a continuity of symptomatology is not 
shown by the medical evidence.  In addition, the November 
2003 VA examining physician found no current residuals 
associated with the veteran's in-service pneumonia based on 
review of the veteran's claims folder and examination of the 
veteran.  He explained that the veteran's episode of 
pneumonia in 1993 had cured completely and was unrelated to 
the pneumonia suffered in service.  There is no medical 
opinion to the contrary of record.  The Board further 
observes that the veteran was diagnosed with pulmonary 
emphysema by the November 2003 VA examining physician; 
however, the medical evidence does not show that such 
disorder is related to the veteran's military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, an award of service connection for 
pneumonia is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for residuals of pneumonia 
is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


